DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 30 are objected to because of the following informalities:  Claim 11 recites “Charging case with trough:” at the end of the claim, after the period. This appears to be in error. For the purposes of prosecution, “Charging case with trough” will not be read as a limitation of Claim 11. Claim 30 recites “aligned to magnetically coupled” at lines 4 and 6-7. Examiner recommends amending the recitation of “aligned to magnetically coupled” with “aligned to magnetically couple”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the faceplate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzhiyil, U.S. Patent No. 11,375,058, filed on June 24, 2020 (Kuzhiyil), in view of Johnson, U.S. Patent No. 9,980,063, patented on May 22, 2018 (Johnson).

As to Claim 1, Kuzhiyil discloses a portable listening device [100] comprising: a device housing [108] defining an internal cavity (components are disposed within the housing; col. 8, lines 57-61); an acoustic port [110] formed through the device housing [108] (col. 9, lines 5-6); an audio driver [205] disposed within the device housing [108] (col. 8, lines 59-61) and aligned to emit sound through the acoustic port [110] (col. 9, lines 9-11); a multifunction input button [103] coupled to the device housing [108] (an actuator [103] is disposed along the upper device housing; col. 9, lines 22-27); an electronic circuit [200] disposed within the device housing [108] (the circuitry [200] is a printed circuit board disposed within the housing; col. 10, lines 5-7) that requires power battery to operate and is configured to detect activation of the button (the button [103] is actuated by the user to cause the circuitry to perform an action; col. 9, lines 24-27); and a battery disposed within the device housing [108] and operable to provide power to the electronic circuit [200] (a rechargeable battery is disposed within housing [108]; col. 9, lines 59-61).
It is noted that Kuzhiyil does not explicitly disclose that the button has a distal end and a proximate end, a centerline between the distal and proximate ends and an axis of rotation located between the center line and the proximate end. However Kuzhivil does disclose that the button can be configured as a rocker switch (col. 7, lines 33-36), and rocker switches having such a configuration were well known. Johnson teaches a multifunctional input button [400] for a portable listening device, in the form of a rocker switch (col. 2, lines 50-51; see Figs. 4 and 5), coupled to the device housing [520], the multifunctional input button [400] having a distal end [430] and a proximate end (side of [400] closest to [410]), a centerline (center of [400]) between the distal and proximate ends (see Fig. 4) and an axis of rotation [440] (there is a hinge at [440]; see Fig. 4) located between the center line (center of [400]) and the proximate end (side of [400] closest to [410]). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the multifunctional input button of Johnson, into the portable listening device of Kuzhivil, as a known configuration of control switch in the design of portable listening devices.

As to Claim 2, Kuzvihil and Johnson remain as applied above to Claim 1. Kuzvihil further discloses that the multifunction button [103] comprises a faceplate (see Fig. 1) coupled to a button housing element [104], wherein the faceplate [103] defines an exterior surface of the portable wireless listening device [100] and the button housing element [104] is part of the device housing [108] (see Fig. 1).

As to Claim 4, Kuzvihil and Johnson remain as applied above to Claim 2. Johnson further discloses a plunger [420] located between the centerline (center of [400]) and the distal end [430] (see Fig. 4) and the multifunction input button includes a switch disposed underneath the plunger [420] (the plunger is for actuating a switch; col. 2, lines 51-52).
As to Claim 10, Kuzvihil and Johnson remain as applied above to Claim 1. Kuzvihil further discloses that the faceplate [103] has a generally planer outer surface and an oval shape (see Fig. 1).

As to Claim 11, Kuzvihil and Johnson remain as applied above to Claim 1. Kuzvihil further discloses that the device housing includes a nozzle that defines the acoustic port [110] at a first end of the device housing [108] (see Fig. 1) and a deformable ear tip [112] removably coupled to the nozzle [110] (there is a cushion attached to the housing that is interchangeable for different sized ears; col. 9, lines 16-21), and wherein the multifunction input button [103] is disposed at a second end of the device housing [108] opposite the first end (see Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzhiyil, U.S. Patent No. 11,375,058, filed on June 24, 2020 (Kuzhiyil), Johnson, U.S. Patent No. 9,980,063, patented on May 22, 2018 (Johnson), further in view of Nielsen et al., U.S. Patent No. 11,368,795, filed on March 18, 2020 (Nielsen).

As to Claim 7, Kuzvihil and Johnson remain as applied above to Claim 2. Kuzvihil further discloses a wireless antenna [204] (col. 11, lines 40-42). Kuzvihil and Johnson do not explicitly that the wireless antenna is disposed between the faceplate and the button housing element. However, providing the wireless antenna in such a location was well known in the design of similar portable wireless listening devices. Neilsen teaches a similar portable listening device [10] with a multifunction button [30] comprising a faceplate [31] coupled to a button housing element [32], further comprising a wireless antenna [50] disposed between the faceplate [31] and the button housing element [31] (see Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, incorporate Neilsens placement of the wireless antenna, into the personal wireless listening device of Kuzvihil and Johnson, as a suitable location for the wireless antenna.

Claims 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzhiyil, U.S. Patent No. 11,375,058, filed on June 24, 2020 (Kuzhiyil), Johnson, U.S. Patent No. 9,980,063, patented on May 22, 2018 (Johnson), further in view of Zhang, Chinese Publication No. CN 210670516 U, published on June 6, 2020 (Zhang) (English machine translation provided).

As to Claim 25, Kuzhiyil discloses a portable wireless listening system comprising: a pair of earphones [100] including a first earphone [100] and a second earphone [100] (the earphones are used as a pair; col. 6, lines 65-67, col. 7, lines 1-3), each of the first and second earphones comprising: a device housing [108] defining an internal cavity (components are disposed within the housing; col. 8, lines 57-61); an acoustic port [110] formed through the device housing [108] (col. 9, lines 5-6); an audio driver [205] disposed within the device housing [108] (col. 8, lines 59-61) and aligned to emit sound through the acoustic port [110] (col. 9, lines 9-11); a multifunction input button [103] coupled to the device housing [108] (an actuator [103] is disposed along the upper device housing; col. 9, lines 22-27); an electronic circuit [200] disposed within the device housing [108] (the circuitry [200] is a printed circuit board disposed within the housing; col. 10, lines 5-7) that requires power battery to operate and is configured to detect activation of the button (the button [103] is actuated by the user to cause the circuitry to perform an action; col. 9, lines 24-27); and a battery disposed within the device housing [108] and operable to provide power to the electronic circuit [200] (a rechargeable battery is disposed within housing [108]; col. 9, lines 59-61).
It is noted that Kuzhiyil does not explicitly disclose that the button has a distal end and a proximate end, a centerline between the distal and proximate ends and an axis of rotation located between the center line and the proximate end. However Kuzhivil does disclose that the button can be configured as a rocker switch (col. 7, lines 33-36), and rocker switches having such a configuration were well known. Johnson teaches a multifunctional input button [400] for a portable listening device, in the form of a rocker switch (col. 2, lines 50-51; see Figs. 4 and 5), coupled to the device housing [520], the multifunctional input button [400] having a distal end [430] and a proximate end (side of [400] closest to [410]), a centerline (center of [400]) between the distal and proximate ends (see Fig. 4) and an axis of rotation [440] (there is a hinge at [440]; see Fig. 4) located between the center line (center of [400]) and the proximate end (side of [400] closest to [410]). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the multifunctional input button of Johnson, into the portable listening device of Kuzhivil, as a known configuration of control switch in the design of portable listening devices.
Kuzhivil and Johnson do not explicitly disclose a case for storing and charging the pair of earphones, the case comprising: a case body having a first pocket sized and shaped to receive the first earphone and a second pocket sized and shaped to receive the second earphone; a lid attached to the case body and operable between a closed position where the lid is aligned over the first and second pockets and an open position that enables the first and second earphones to be placed in or removed from their respective pocket; a battery; and a charging system operatively coupled to the battery and configured to charge the first and second earphones when the earphones are positioned within their respective pockets. However providing such a case for storing and recharging similar earphones was well known. Zhang discloses a case [130] for storing and charging a pair of earphones [20, 30], the case [130] comprising: a case body [133] having a first pocket [110] sized and shaped to receive the first earphone [20] and a second pocket [120] sized and shaped to receive the second earphone [30] (see Fig. 9); a lid [132] attached to the case body [133] and operable between a closed position where the lid [132] is aligned over the first [110] and second [120] pockets and an open position that enables the first [20] and second [30] earphones to be placed in or removed from their respective pocket [110, 120] (the lid is changeable from open and closed states; para. 0063, lines 6-8); a battery [170] (para. 0055, lines 1-2); and a charging system [160] operatively coupled to the battery and configured to charge the first [20] and second [30] earphones when the earphones are positioned within their respective pockets [110, 120] (the battery [170] charges the earphones through connector [160]; para. 0055, lines 4-5). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to apply Zhang’s known technique of providing a charging case for the earphones, to the pair of earphones taught by Kuzhivil and Johnson. The combination would have solved the problem of charging the rechargeable battery of Kuzhivil and Johnson (Kuzhivil: col. 9, lines 59-61), as well as provided an additional benefit of a carrying case.

As to Claim 26, Kuzvihil, Johnson, and Zhang remain as applied above to Claim 25. Kuzvihil further discloses that the multifunction button [103] in each of the first and second earphones [100] comprises a faceplate (see Fig. 1) coupled to a button housing element [104], wherein the faceplate [103] defines an exterior surface of the portable wireless listening device [100] and the button housing element [104] is part of the device housing [108] (see Fig. 1).

As to Claim 28, Kuzvihil, Johnson, and Zhang remain as applied above to Claim 26. Johnson further discloses a plunger [420] located between the centerline (center of [400]) and the distal end [430] (see Fig. 4) and the multifunction input button includes a switch disposed underneath the plunger [420] (the plunger is for actuating a switch; col. 2, lines 51-52).

As to Claim 29, Kuzvihil, Johnson, and Zhang remain as applied above to Claim 26. Zhang further discloses that each of the first [20] and second [30] earphones further includes a retention magnet [220, 320] disposed within the earphone housing [210, 310] para. 0022, lines 28-31), wherein the retention magnet [220] for the first earphone [20] is positioned within the first earphone housing [210] such that its north [N] and south [S] poles are aligned in a first orientation and the retention magnet [320] for the second earphone [30] is positioned within the second earphone housing [310] such that its north [N] and south [S] poles are aligned in a second orientation, opposite the first orientation (see Fig. 1).

As to Claim 30, Kuzvihil, Johnson, and Zhang remain as applied above to Claim 29. Zhang further discloses that the case [130] for storing and charging the pair of earphones further includes first [140] and second [150] retention elements, the first retention element [140] positioned within the case body [133] adjacent to the first pocket [110] and aligned to magnetically couple with the retention magnet [220] of one of the earphones in the pair of earphones [20, 30] when the earphone [20] is placed in the first pocket [110] (para. 0022, lines 31-33), the second retention element [150] positioned within the case body [133] adjacent to the second pocket [120] and aligned to magnetically couple with one of the pair of earphones [20, 30] when the earphone is placed in the second pocket [120] (para. 0022, lines 34-36); the first retention element [140] generates a magnetic field that attracts the first retention magnet [220] when the first earphone [20] is placed in the first pocket [110] (para. 0022, lines 31-33) and a magnetic field that repels the second earphone [30] when the second earphone [30] is placed in the first pocket [110] (magnet [140] and the retention magnet [320] of the second earphone [30] are repelled from each other; para. 0022, lines 37-38); and the second retention element [150] generates a magnetic field that attracts the second retention magnet [320] when the second earphone [30] is placed in the second pocket [120] (para. 0022, lines 34-36) and a magnetic field that repels the first earphone [20] when the first earphone [20] is placed in the second pocket [120] (magnet [150] and the retention magnet [220] of the first earphone [20] are repelled from each other; para. 0022, lines 36-37).
Kuzvihil further discloses that the multifunction button [103] in each of the first and second earphones [100] comprises a faceplate (see Fig. 1) coupled to a button housing element [104], wherein the faceplate [103] defines an exterior surface of the portable wireless listening device [100] and the button housing element [104] is part of the device housing [108] (see Fig. 1).

Allowable Subject Matter
Claims 3, 5-6, 8-9, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 Claims 3 and 27 both recite the unique features of the faceplate being coupled to the bottom housing element by a retention clip at the distal end of the multifunction button and by a wireform axle at the proximal end of the multifunction button. The prior art does not disclose or suggest such features.
Claim 5 recites the unique features of a gasket disposed between the faceplate and button housing element at a location between the centerline and the proximate end, wherein the gasket provides internal spacing between the faceplate and the button housing element and is operatively coupled to bias the faceplate away from the button housing element. The prior art does not disclose or suggest such features.

Claim 8 recites the unique feature of a front volume and a back volume for the audio driver and a feedback microphone positioned within the front volume. The prior art does not disclose or suggest such features.

Claims 21-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 21 recites the unique feature of a front volume and a back volume for the audio driver and a feedback microphone positioned within the front volume. The prior art does not disclose or suggest such features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653